Citation Nr: 0214368	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  99-10 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).

[The issues of entitlement to increased ratings for a 
lumbosacral spine disability, residuals of a right thigh 
gunshot wound (GSW), and a right knee disability will be 
addressed in a later decision.]


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1944 to April 1946.  This matter comes before the Board 
of Veterans' Appeals (Board) from a May 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.  A videoconference hearing before 
the undersigned was held in August 2002.

The Board is undertaking additional development on the issues 
of entitlement to increased ratings for a lumbosacral spine 
disability, residuals of a right thigh GSW, and a right knee 
disability.  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include:  
lumbosacral spine disability, rated 40 percent; residuals of 
a right thigh GSW, rated 40 percent; and status post 
arthroplasty, right knee, rated 30 percent.  The combined 
rating is 80 percent.

2.  The veteran's service-connected disabilities prevent him 
from maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for establishing entitlement to TDIU are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001)).  Regulations implementing the VCAA have now been 
published.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  

Here, all pertinent mandates of the VCAA and implementing 
regulations have been satisfied with respect to the issue 
addressed on the merits below.  Well-groundedness is not an 
issue.  In May 1997 the veteran was notified of the May 1997 
rating decision which denied his claim for entitlement to 
individual unemployability benefits; the statement of the 
case mailed to the veteran in April 1999 informed him of the 
reasons for the denial of benefits.  A supplemental statement 
of the case in December 1999 informed him as to why TDIU was 
denied.  The RO has developed the record, obtaining treatment 
records and arranging for VA examinations.  Although the 
veteran has indicated that there are pertinent medical 
records which have not been obtained by VA, in light of the 
determination below, the Board finds that he is not 
prejudiced by the Board's consideration of this claim based 
on the current record.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Where, as here, there has been substantial compliance with 
the VCAA and the implementing regulations, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Under 38 U.S.C.A. § 1155; 38 C.F.R. § 4.16(a), a total 
disability rating for compensation purposes may be assigned 
on the basis of individual unemployability when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  In such an 
instance, if there is only one such disability, it must be 
rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.  
Individual unemployability must be determined without regard 
to any non-service connected disabilities or to advancing 
age.  38 C.F.R. § 3.341(a).

Factual Background/Analysis

The veteran's service-connected disabilities are:  
lumbosacral spine disability, rated 40 percent; residuals of 
a right thigh GSW, affecting Muscle Group XIV with shortening 
of the leg, rated 40 percent; and a right knee disability, 
status post arthroplasty, rated 30 percent.  The combined 
rating is 80 percent.  See 38 C.F.R. § 4.25.  Therefore, the 
schedular criteria for a total rating based on individual 
unemployability are met.  38 C.F.R. § 4.16(a).  The remaining 
question is whether the veteran is unable to secure or pursue 
a substantially gainful occupation due to his service-
connected disabilities.

Medical evidence includes an August 1999 VA examination 
report which shows that the examiner reported that the 
veteran was a 74-year-old retired insurance salesman, and 
indicated that the veteran was no longer able to perform 
duties requiring standing or extensive walking.  

At his videoconference hearing in August 2002 the veteran 
testified that his service-connected back disability caused 
radiating pain when he sat too long.  He added that he had 
cramping, especially when standing.  He stated that he could 
not walk, drive, or stand, and added that because he was 
unable to sit for prolonged periods of time, he was unable to 
perform the type of work that would require him to sit at a 
table for most of the day.  He often lost his balance due to 
his service-connected right knee disability.  He noted that 
his right leg was 1 3/4 inches shorter than his left leg.  The 
veteran further testified that he had pain from his service-
connected right thigh GSW residuals.  He testified that due 
to his service-connected disabilities he was unable to work 
in an environment which required him to stand, walk, or sit.  
Given the relative severity of each of the service-connected 
disabilities as documented in the claims folder, the 
veteran's testimony, and the opinion of the August 1999 VA 
examiner, the Board finds that the service-connected 
disabilities preclude him from participating in regular, 
substantially gainful employment.  Accordingly TDIU is 
warranted.


ORDER

TDIU is granted, subject to the regulations governing payment 
of monetary awards.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

